Citation Nr: 1449869	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-06 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 60 percent for service-connected asthma with emphysema.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2011 rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is of record.  During the hearing, the appellant submitted additional evidence and waived his right to initial RO review of this evidence and as well as private treatment records subsequently submitted to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal.  A review of the documents in such file reveals the March 2014 hearing transcript.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The issue of entitlement to an evaluation in excess of 60 percent for service-connected asthma with emphysema is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran completed high school and two years of vocational training relating to work as an aircraft mechanic.  He has occupational experience as a mechanic.

2. The appellant's only service-connected disability is asthma with emphysema, which is rated as 60 percent disabling.

3.  The Social Security Administration has found the Veteran disabled under their regulations due to asthma and emphysema alone. 

4. The Veteran's service-connected asthma with emphysema precludes substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The Veteran' service connected disorders alone warrant a total disability evaluation based on individual unemployability.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  Given the favorable disposition of the claim, the Board finds that all notification and development action needed to fairly adjudicate it has been accomplished.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board has reviewed all of the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran claims that his service-connected asthma with emphysema - his only service-connected disability - prevents him from securing or maintaining gainful employment.  His asthma has been rated as 60 percent disabling since January 2005.

In a September 2006 Social Security Administration disability evaluation, the examining doctor determined that given the Veteran's asthma and emphysema, he should avoid concentrated exposure to extreme heat, cold, wetness and humidity and that he should also stay away from even moderate exposure to fumes, odors, dusts, gases and poor ventilation.  While no manipulative, visual, or communicative limitations were noted, the examiner further advised that he avoid hazards such as machinery and heights.  On the basis of this evaluation, the Social Security Administration found that his asthma and emphysema alone rendered him disabled as of June 2006.

In an August 2008 application for individual unemployability, the Veteran reported that prior to retiring in May 2005, he had last worked as an aircraft mechanic and that while he had received two years of specialized training related to his airframe and powerplant licenses, he had only a high school education.

At a September 2010 VA examination, a certified physician assistant opined that if the Veteran were employed, he would experience difficulty with moderate to severe physical activity given how weather conditions and ozone levels affect his lungs and that he may have increased absenteeism and tardiness as well as decreased concentration.

At the March 2014 hearing, the appellant reported that he had always worked in mechanical jobs but never in sedentary ones.  He also stated that his asthma had significantly worsened since the September 2010 VA examination and that numerous environmental factors would easily provoke an asthma attack, to include changes in weather.  The Veteran added that he required oxygen and reported that even minimal exertion such as walking to the bathroom would result in shortness of breath.

Since the Veteran's single service-connected disability is rated as 60 disabling, he meets the threshold criteria for assigning individual unemployability.  38 C.F.R. § 4.16(a).  Thus, the primary inquiry is whether his service-connected asthma with emphysema is sufficient to render him unable to secure or follow substantially gainful employment.  After careful review of the evidence of record and the contentions advanced by the appellant, the Board finds that it does. 

While both the Social Security Administration evaluation and the VA examination suggest that the appellant might be capable of some type of sedentary employment, the Veteran's education and work experience as a mechanic make him not particularly suited to such work.  Moreover, even if he were, the appellant's extreme sensitivity to changes in air quality and shortness of breath upon minimal exertion would likely significantly disrupt such employment.  Under the circumstances, and after resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disabilities.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is established.  



ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is granted subject to controlling regulations governing the payment of monetary awards.


REMAND

As noted above, at the March 2014 hearing, the Veteran claimed that his asthma with emphysema has worsened since the September 2010 VA examination.  Thus, a current examination is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

The Veteran also reported at the hearing that he has regularly received VA treatment for his asthma with emphysema.  During the period on appeal, however, the only VA treatment records associated with the claims file are related to the September 2010 VA examination.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any private or VA healthcare provider, to include the VA Medical Center in Winston Salem, who has treated his asthma and/or emphysema at any time since 2009.  After securing any necessary authorization from the appellant, obtain all identified records not already contained in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. Thereafter, the Veteran should be afforded a VA pulmonary examination to determine the current nature and extent of his asthma and emphysema.  In accordance with the latest worksheet for rating respiratory disorders, the examiner is to provide a detailed review of the claimant's pertinent medical history, current complaints, and the nature of any disability caused by his asthma and emphysema.  If the examiner finds that the appellant suffers from other currently nonservice connected respiratory disorders such as chronic obstructive pulmonary disease, the examiner must attempt to differentiate the pathology caused by each disability.  If the examiner is unable to differentiate the various pathologies caused by multiple respiratory disorders she/he should state so, and explain why.  The examiner must specify in the report that the claims file, Virtual VA, and Veterans Benefits Management System records have been reviewed.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


